Citation Nr: 1428165	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  07-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to October 1994.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a May 2012 decision on referral from the RO, the VA Dental Clinic determined that the Veteran was not eligible for VA dental care.

The Veteran was scheduled for a hearing before the Board in April 2008, but he failed to appear for that proceeding.  He has not requested that his hearing be rescheduled or provided good cause.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2013).

The Board most recently remanded the case for further development in March 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

In the March 2013 decision, the Board denied service connection for a (compensable) dental disorder for the purpose of obtaining VA compensation and service connection for an acquired psychiatric disorder.  The Board also granted service connection for a subcutaneous nodule to the left upper chest (effectuated in a November 2013 rating decision); the Veteran has not challenged any aspect of this decision.  Thus, the Board finds that these claims are no longer in appellate status, and no further consideration is necessary.

A review of the Virtual VA and VBMS electronic claims files reveals an April 2014 written appellate brief and additional evidence of the Veteran's ongoing VA treatment (both Virtual VA).  The RO's February 2014 supplemental statement of the case (SSOC) reflects consideration of the VA medical records.  As such, the Board finds that remand for initial RO review of the VA treatment records is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.

FINDINGS OF FACT

1.  The Veteran's service personnel records establish that he was provided notice of the VA dental outpatient treatment eligibility requirements at the time of separation from active duty, including the time limit for application.  He was discharged from active duty in October 1994, and his claim was filed in December 2005.

2.  The Veteran does not have a compensable dental disorder or a noncompensable dental disorder adjudicated as resulting from combat wounds or service trauma, nor does he otherwise meet the requirements for service connection for VA outpatient dental treatment purposes.


CONCLUSION OF LAW

The criteria for service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 have not been met.  38 U.S.C.A. §§ 1110, 1712; 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In regard to the issue of eligibility for one-time dental treatment, VA's notification and assistance duties are not applicable here because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law, as discussed in greater detail below.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  The facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations pertaining to the requirements for eligibility for Class II dental treatment.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

To the extent that the notice requirements apply to the other considerations in this case, the Board acknowledges that fully adequate notice was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, the timing deficiency was cured by subsequent readjudication of the claim in the February 2014 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In November 2013 letters, the RO notified the Veteran of the evidence necessary to substantiate the claim, including the various classes of eligibility for treatment under 38 C.F.R. § 17.161, and of the division of responsibilities in obtaining such evidence.  One of the November 2013 letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Board observes that the VA treatment records show that the Veteran was wearing dentures; however, he did not submit a completed Authorization and Consent to Release Information to the VA (VA Form 21-4142) for any private records for such treatment, despite multiple letters throughout the course of his claims requesting this information.  See, e.g., December 2005, December 2010, and November 2013 RO letters.  Thus, an attempt cannot be made to obtain them.  The Veteran has not identified any other available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran.  In addition, he was provided an opportunity to appear for a hearing before the Board, but he failed to appear for that proceeding.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the absence of evidence or allegation of a current dental disorder due to combat wounds or service trauma, the Board finds that an examination is not necessary in this case.  In particular, the Board observed in the March 2013 decision that there was no evidence or allegation of combat wounds or dental trauma during service; the Veteran has not challenged any aspect of that final decision or submitted additional evidence to the contrary.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with an SOC and SSOCs, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Initially, the Board notes that service connection for a dental disorder for the purpose of obtaining VA compensation was adjudicated in the March 2013 decision noted above.  Thus, the remaining consideration before the Board is whether the Veteran is eligible for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim of service connection is also considered a claim for VA outpatient dental treatment).

Service connection for the purpose of VA outpatient dental treatment is based on the criteria set forth in 38 C.F.R. §§ 3.381 and 17.161.  See also 38 U.S.C.A. § 1712.  In particular, a veteran must have a dental disorder that fits the criteria of 38 C.F.R. § 3.381 and qualify for treatment under one of the classes specified in 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  These conditions and other dental conditions or disabilities that are noncompensably rated under 38 C.F.R. § 4.150 may be service-connected for purposes of Class II or Class II (a) dental treatment under 38 C.F.R. § 17.161.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(b), (d).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; and (6) teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(e)(1)-(6).

The following will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(f).  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(g).

Outpatient dental treatment may be authorized by the Chief of Dental Service for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  See 38 C.F.R. § 17.161(a)-(j) (classifications).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is not warranted.

The Veteran has contended that he is entitled to VA dental treatment because the in-service tooth work he received was not performed properly and led to further post-service problems.  See, e.g., December 2005 claim; October 2006 notice of disagreement; April 2007 substantive appeal (VA Form 9).

The Veteran's service treatment records show that, at the time of service entry, the Veteran had gingivitis, tartar, and extensive caries; teeth # 1, 2, and 16 were classified as non-restorable, and tooth # 32 was noted as missing.  During service, the Veteran had frequent dental treatment, including multiple restorations and extraction of teeth # 1, 2, 16, and 17.  The service personnel records show that the Veteran signed a statement on the date of his separation in October 1994 acknowledging, in relevant part, that he had been counseled on the VA dental outpatient eligibility requirements and understood that the treatment application had to be made within 90 days of discharge/separation from active duty.

The post-service evidence beginning in 2005 shows that the Veteran has current dental problems, including missing teeth, caries, and gingivitis; he was later noted to wear dentures.  See, e.g., December 2005 and February 2010 VA treatment records.

In a May 2012 decision on referral from the RO, the VA Dental Clinic determined that the Veteran was not eligible for VA dental care.

In this case, the Board notes that some of the disorders of the Veteran's teeth do not satisfy the criteria of 38 C.F.R. § 3.381.  See, e.g., teeth noted as non-restorable or missing at entry, calculus (38 C.F.R. §§ 3.381(e)(5), (6) and (f)(1)).  Nevertheless, the service treatment records show that the Veteran has some dental disorders that meet the requirements of 38 C.F.R. § 3.381.  For example, teeth # 15 and 18 were noted as both filled and carious but restorable at entry.  In January 1991, these teeth were filled.  In April 1992 and March 1994, it was noted that new caries had developed in these teeth.  In each instance, the new caries developed more than 180 days after the teeth were filled during service.  Thus, the Veteran has a qualifying dental disorder under 38 C.F.R. § 3.381(e)(3).  The Board acknowledges that consideration should be given to each tooth in evaluating a dental claim; however, as discussed in detail below, as the Veteran ultimately does not meet the eligibility requirements for VA outpatient treatment, this discussion is unnecessary in this case.

As noted above, VA outpatient dental treatment may be authorized if the claimant falls into an applicable classification under 38 C.F.R. § 17.161.  In this case, the Board finds that the Veteran does not meet the requirements for any of the applicable classifications.  Class I treatment is authorized for those having a service-connected compensable dental disability or condition.  38 C.F.R. § 17.161(a).  In the March 2013 decision noted above, Board concluded that the Veteran is not entitled to service connection for a compensable dental disorder.  The Board observed that there was no evidence or allegation of combat wounds, dental trauma, or prisoner of war (POW) status during service; the Veteran has not challenged any aspect of that decision.

In regard to Class II eligibility, in relevant part, those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if:

(A)  They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days;

(B)  Application for treatment is made within 180 days after such discharge or release.

(C)  The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and

(D)  Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.

38 C.F.R. § 17.161(b)(1)(i)(A)-(D) (emphasis added).

In this case, the Veteran has the requisite active service, and the DD Form 214 shows that he was not provided a complete dental examination and all appropriate dental treatment within the 90-day period immediately before separation.  However, this section also requires that the Veteran apply for treatment within 180 days after service.  The record as discussed above shows that the Veteran was properly notified of the time limitations to file for treatment after his October 1994 separation from service; however, he did not file his claim until October 2005, many years after service.  He has not alleged otherwise.  Thus, he does not meet the requirements for Class II dental treatment.  Cf. Mays, 5 Vet. App. at 306-07 (1993) (where service department fails to comply with notice provisions, the application time limits do not begin to run).  Parenthetically, the Board notes that the laws and regulations in effect at the time of the Veteran's separation provided a 90-day time limit for treatment application, as opposed to the current 180-day requirement.  In any event, the Veteran filed his claim many years after service, and discussion of retroactive principles is therefore not necessary in this case.

In regard to Class II(a) eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c).  As discussed above, there is no evidence of combat wounds or service trauma in this case.  The Board recognizes the Veteran's contentions that his in-service dental treatment was performed incorrectly and resulted in his current dental problems.  In Nielson v. Shinseki, 607 F.3d 802, 808 (2010), the Federal Circuit suggested that, while injuries resulting from malpractice could constitute service trauma in some circumstances, service trauma does not include the intended result of proper medical treatment.  In this case, the Veteran has not established a credible factual foundation for his assertion, nor pled an allegation of unintended results of treatment with specificity, and the remainder of the record does not support or suggest such a finding.

In regard to the remaining classifications, the record does not reflect, nor does the Veteran contend that he satisfies any of the necessary criteria.  In particular, he is not homeless or a former POW, and he did not file his claim until 2005.  The Veteran's dental disorders are not shown to be aggravating a service-connected disability or complicating any disorder for which he is receiving VA treatment, and he does not have a 100 percent rating by schedular evaluation for service-connected disabilities or by reason of individual unemployability.  Finally, he is not participating in a VA (vocational) rehabilitation program.  For these reasons, the Board finds that the Veteran does not qualify for Class II(b), II(c), IIR (retroactive), III, IV, V, or VI treatment.  38 C.F.R. § 17.161 (d)-(j).

Based on the foregoing, to the extent the claim is not denied as a matter of law, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.







ORDER

Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


